Beasley, Judge,
concurring specially.
I agree that the judgment must be reversed, but for a different reason. While there may be disputed issues of fact in this case, they are not material to the heart of the problem here. Thus I would not reverse and require the fuller development of the evidence and the determination of a factfinder, because to do so would be an exercise in futility.
Plaintiff brought a suit for declaratory judgment under OCGA § 9-4-2, contending that its property was not subject to ad valorem taxation in Elbert County because it was already being taxed in Meriwether County, where it was a resident and domiciliary. Plaintiff sought a declaration to this effect so as to avoid double taxation, and a refund of the 1981 taxes it had paid to Elbert County.
The legislature has provided an orderly administrative procedure for taxpayers to obtain refunds when they claim that the tax is erroneously or illegally assessed and collected. OCGA § 48-5-380. Subsection (c) provides that if the refund is denied by the governing authority (or is not acted on within a specified time), the taxpayer “shall have the right to bring an action for a refund in the superior court of the county in which the claim arises.” As this Court twice said in Marconi Avionics v. DeKalb County, 165 Ga. App. 628, 629, 630 (302 SE2d 384) (1983), the statute “clearly” sets forth a procedure for obtaining tax refunds. The county governing authority has the power to hear and determine applications seeking refund, “to the extent of the interest of the county in the matter.” OCGA § 48-5-241 (a).
Here there is no allegation that the taxpayer has exhausted the administrative remedy which keeps such a question out of the court system in the first instance and relegates it first to the taxing authority. That is, it has not been denied a refund by the governing authority or by the defendants. A declaratory judgment action is not an available remedy in these circumstances.
As in Moss v. Cen. State Hosp., 176 Ga. App. 116, 118 (335 SE2d 456) (1985), “[t]here being available a special statutory remedy which provides sufficient protection for the rights of the parties . . ., a declaratory judgment is not authorized.” There is no showing that the administrative remedy would not afford as complete protection as would a declaratory judgment. See also George v. Dept. of Natural Resources, 250 Ga. 491 (299 SE2d 556) (1983); Ledford v. Dept. of Transp., 253 Ga. 717 (324 SE2d 470) (1985).
I recognize that in those two cases the administrative procedure was pending, raising the additional problem of interference with the administrative agency. But even if the present suit is pre-pendency, declaratory judgment is foreclosed. As restated in Moss, supra at 118, “this rule applies not only when the other statutory remedy is in progress or is pending, but also when it is available but has not yet been *880instituted. Benton v. Gwinnett County Bd. of Education, 168 Ga. App. 533 (309 SE2d 680) (1983).” To allow otherwise would constitute another kind of interference, that being interference “with the rights of the parties under the special statutory remedy.” Moss, supra at 118, and cases cited therein.
Decided May 15, 1987.
E. Freeman Leverett, Cynthia G. Weaver, for appellants.
Robert L. Richards, for appellee.